DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-18 in the reply filed on 07/22/2021 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2021.
The restriction requirement is made FINAL.
Claim Rejections - 35 USC § 112
Claims 1 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term "high temperature thermoplastic fiber matrix" is a relative term which renders the claim indefinite.  The term "high temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification does not require a specific definition for “high temperature” as it recites a 
For purposes of examination, “high temperature thermoplastic” will be interpreted to “thermoplastic.” 
Claims 4-18 are rejected, due to their dependency on Claim 1. 
Regarding Claim 9, the claim recites “high density metallic material.” “High density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding Claim 12, the claim recites “the first and second stacks of structural facing layers.” This leads to an issue of antecedent basis, as there is no mention of “a first” or “a second” structural facing layers. Claim 1 recites “structural layer.”
For purposes of examination “facing” is given no patentable weight.
Claims 13-15 are also rejected, due to their dependency on Claim 12.
Regarding Claim 18, the claim recites “the first woven impact layer.” This creates an issue of antecedent basis, as there is no “a first woven impact layer” recited in Claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 8, 11-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nehring (US 2016/0121993) in view of Meure et al. (US 2016/0089853).  
Regarding Claim 1, Nehring teaches a floor panel assembly (Abstract) having a bottom and top surface (Fig. 1-2), where the assembly comprises a first tack of structural layer adjacent the bottom surface (Fig. 1, Item 9; Paragraph 0028), a core layer adjacent to the first stack of structural layers that absorber shear stress (Fig. 1, Item 15; Paragraph 0015), a second stack of structural layers between the core layer and the top surface (Fig. 1, Item 7; Paragraph 0028), and a heating layer between the core layer and the top surface (Fig. 1, Item 5) and a fibrous impact layer between the heating layer and the top surface. (Fig. 1, Item 13). Nehring teaches the woven impact layer comprises a fiber matrix and a resin infiltrating the woven fiber matrix. (Paragraph 0028).
Nehring does not specifically teach the fibers are a woven fiber thermoplastic fiber matrix, but teaches a glass fiber reinforced composite.
Meure teaches having woven thermoplastic fiber matrix (Paragraph 0030-0031) and glass fibers (Paragraph 0041) and resin infiltrating the matrix (Paragraph 0036). Meure teaches mixing types of fibers imparts more physical properties, such as flame resistance or toughness to the entire layer. (Paragraph 0005). Thus, it would have been obvious to one with ordinary skill in the art to use woven thermoplastic fiber layers along with glass layers for improved physical properties in Nehring as taught by Meure.
Regarding Claim 2, Meure teaches thermoplastic woven fibers can be used. Meure also teaches the use of other filaments such as polyimide, polyurethane, or PEEK. (Paragraph 0082-0083). Meure teaches this polymers increase toughness or increase flame resistance (Paragraph 
Regarding Claim 5, Meure teaches cyanate esters, bismaleimides or epoxies can be used to be infiltrate the fibers. (Paragraph 0036). 
Regarding Claim 8, Meure teaches metallic fibers that penetrate (interwoven) into the fiber matrix. Meure teaches this increases the mechanical strength of the layer (Paragraph 0085). Thus, it would have been obvious to one with ordinary skill in the art to add metallic fibers into the interwoven layer of Nehring and Meure. 
Regarding Claim 11, Nehring teaches the heater layer can be a PTC-ceramic or polymer (Paragraph 0007)
Regarding Claim 12-14, Nehring teaches the structural layers comprise a reinforced polymer matrix of carbon fiber impregnated with a structural resin. (Paragraph 0014).
Regarding Claim 16, Nehring teaches the heating layer is adjacent to the impact layer. (Fig. 1).
Regarding Claim 17, Nehring teaches that the heating layer is adjacent to the core layer. (Claim 2 of Nehring).

Claims 3 and 4 are rejected under 35 U.S.C. 103 for being unpatentable over Nehring in view of Meure as applied in Claim 1, in further view of the PolymerDatabase.
Regarding Claim 3 and 4, Meure teaches thermoplastic woven fibers can be used. Meure also teaches the use of other filaments such as polyimide, polyurethane, or PEEK. (Paragraph 0082-

Claims 6 and 7 are rejected under 35 U.S.C. 103 for being unpatentable over Nehring and Meure as applied in Claim 1, in further view of Gong (NPL).
Regarding Claim 6 and 7, Meure teaches the fibers are woven but does not specifically teach biaxial or triaixal.
Gong teaches it is known that fibers can be in biaxial or triaxial arrangement. (Page 339). Gong teaches biaxial is cheaper while still offering the advantage of woven fabric and improved drape, while triaxial offers better physical properties than biaxial at a higher cost. (Page 337-339). Thus, it would have been obvious to one with ordinary skill in the art to choose biaxial or triaxial arrangement for the fibers in Meure depending on the cost and range of properties desired for the impact layer of Nehring. 

Claim 9 is rejected under 35 U.S.C. 103 for being unpatentable over Nehring and Meure as applied in Claim 1, in further view of Blackmon (US 2005/0042416).
Regarding Claim 9, 
However, Blackmon teaches using aluminum alloy for honeycomb core materials. (Paragraph 0036). Blackmon teaches using aluminum increases the strength of the honeycomb. Thus, it would have been obvious to one with ordinary skill in the art to use metal as the honeycomb structure of Nehring for the improved strength. 

Claim 10 is rejected under 35 U.S.C. 103 for being unpatentable over Nehring and Meure as applied in Claim 1, in further view of Owens et al. (US 2016/0340020).
Regarding Claim 10, Nehring teaches the core can be honeycomb (Paragraph 0015) but does not teach the honeycomb is polymeric.
Owens teaches floor panels, where the core support structures are formed on polymeric honeycomb. (Paragraph 0020-0021). Owens teaches this is sufficient to provide enough support for the layers above and below. (Paragraph 0021). Thus, as both Nehring and Owens discuss heated floor panels and honeycomb structures, it would have been obvious to one with ordinary skill in the art to use polymeric honeycomb structure to ensure the other layers of the panel taught by Nehring can be properly supported. 

Claim 15 is rejected under 35 U.S.C. 103 for being unpatentable over Nehring and Meure as applied in Claim 13, in further view of Sloan (NPL)
Regarding Claim 15, Nehring and Mehta do not teach the specific structural resin. 
Sloan teaches for CFRP, structural resins of epoxy, cyanate esters and bismaleimides can be used. Epoxy offers highest performance at high tempertures, phenolic for low smoke and flame resistant and cyanate esters are wet enviorments. Thus, it would have been obvious to 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781